Application by the ap*555pellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 2, 1998 (People v Cruz, 255 AD2d 332), affirming five judgments of the Supreme Court, Queens County, all rendered November 15, 1996, as amended November 25, 1996, and March 5, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Santucci, J.P., Florio, S. Miller, McGinity and Luciano, JJ., concur.